1 So. 3d 405 (2009)
Raymond OWENS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D07-5565.
District Court of Appeal of Florida, Second District.
February 11, 2009.
James Marion Moorman, Public Defender, and Matthew D. Bernstein, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and William I. Munsey, Jr., Assistant Attorney General, Tampa, for Appellee.
DAVIS, Judge.
Raymond Owens challenges his conviction and sentence for possession of cocaine. We affirm without comment. However, it appears that, after granting Owens' Florida Rule of Criminal Procedure 3.800(b) motion to correct illegal sentence, the postconviction court failed to enter an amended cost order and amended conditions of probation. Accordingly, we remand for the limited purpose of the entry of an amended cost order and amended conditions of probation that reflect the correct cost amounts. See Jackson v. State, 950 So. 2d 1267 (Fla. 2d DCA 2007).
Affirmed; remanded with directions.
LaROSE and KHOUZAM, JJ., Concur.